ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                         Response to Amendment
Remarks (5/3/2022) amended claim 38, canceled claims 1, 8-11, 13, 15, 17, 22-25, 27, 28, 30 and 31 and added new claims 42-55. 
Canceled claims 1, 8-11, 13, 15, 17, 22-25, 27, 28, 30 and 31 render previous objections/rejections moot, which are hereby withdrawn.
Examiner notes amended specification (abstract) which is entered.
Claims 38-55 are pending in this final office action.

Response to Arguments
Applicant’s arguments (5/3/2022) with respect to rejection of claims 38-55 under 35 USC 103 have been fully considered and are not found persuasive. As claims have been amended, appropriate art is applied herein. 
   In the arguments, Applicant refers to the Kim reference and mined ETF tokens; however, Examiner notes that this reference was cited only for use of blockchain technology. In addition, the Spirgel reference was cited only for currency identifiers. 
Applicant’s arguments (5/3/2022) with respect to rejection of claims 38-41 under 35 USC 101 have been fully considered and are not found persuasive.  
   Applicant asserts (pgs 9-11) that claims, based on added limitations, improve technology and provide solutions to problems with digital currency.
Response:  In the context of the claims, as previously indicated, the limitations address purchase/sale of financial products using a currency and recording of a transfer of currency.  Such activity conforms to a category of certain methods of organizing human activity, as commercial interaction (e.g., purchase/sale) occurs. The claim limitations, of themselves, may recite an improvement but the improvement is to an abstract idea itself, as no improvement to a computer functioning or other technology is indicated in the claims.  Accordingly, rejection of the claims under 35 USC 101 is maintained.  
    
Claim Objections
Claims 38, 42, 52 and 54 are objected to because of the following informalities:  
     Re claim 38:
The 2nd limitation reads “…crediting a consumer…on a electronic/digital indication owned by the user.”  However, “the user” lacks antecedent basis in the claims.  
A review of prior claim 38 shows that the 1st limitation that began “wherein the currency…” includes the phrase “single commodity money.”  However, the same limitation of the currently amended claim recites “a commodity money,” but does not properly indicate the deletion of the word “single” by including the word and lining through the word - e.g., 
   Re claims 42 and 54:  recites “wherein the financial product is a either a single commodity…,” where the underlined “a” should be deleted. 
   Re claim 52: The 4th claim limitation recites “…on a electronic/digital indication owned the second user.”  The word “by” should be inserted between “owned” and “the.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Re claims 42 and 54:  recite “wherein the financial product is either a single commodity money or a single commodity ETF, wherein the financial product has a value associated with a single underlying commodity.”  
   A review of the specification does not find support for this language.  A computer-implemented functional claim fails to satisfy the written description requirement, where, as here, the invention is claimed and described in one or more limitations using functional language, since the specification does not sufficiently identify and describe how the invention achieves the claimed function, and therefore such a claim should be rejected under 35 U.S.C. §112(a), or 35 U.S.C. §112, 1st ¶ (pre-AIA ). (See, MPEP §2161.01) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-51 and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 38:  the claim is rendered indefinite.  The 2nd claim limitation recites “crediting a consumer of the exchange” and “…on a electronic/digital indication owned by the user” but does not provide a description or a special definition.  Further, the actual activity being recited is not clear because of the ambiguity introduced by the recitation. For example, is the consumer intended to be the same as or different from the user? 
   Upon review of the claim in light of applicant amendments, Examiner notes that the claim recites multiple instances of “currency,” but it is not clear as to what some instances of the word “currency” is referring.  For example, the 1st limitation recites “wherein the currency is a digital currency.” The second limitation recites in the amended language, “the first amount of currency.” It is not clear as to whether this currency is intended to be the same as the currency defined in the 1st limitation or some other type of currency.  Moreover, the final wherein clause recites “the currency,” but multiple instances of “currency” are recited in earlier limitations, making it difficult to determine which “currency” is being referred to here.  For examining, interpretation is that the digital currency from the 1st limitation is intended.  However, Applicant is requested to clarify multiple other recitations of “currency” in the claims.  
    Dependent claims 39-51 are similarly rejected because they do not cure the deficiencies of claim 38. 

   Re claim 52:  the claim is rendered indefinite.  The 4th claim limitation recites “crediting the second consumer of the exchange…” and “…on a electronic/digital indication owned the second user” but does not provide a description or definition.  Further, the actual activity being recited is not clear because of the ambiguity introduced by the recitation. For example, is the consumer intended to be the same as or different from the second user? 
   Further, the claim recites multiple instances of “currency,” but it is not clear as to what some instances of the word “currency” is referring.  For example, the 1st limitation recites “wherein the currency is a digital currency.” The second limitation recites, “a first amount of currency.” It is not clear as to whether this currency is intended to be the same as the currency defined in the 1st limitation or some other type of currency.  Moreover, the 3rd limitation (wherein clause) recites “the currency,” but multiple instances of “currency” are recited in earlier limitations, making it difficult to determine which “currency” is being referred to here.  For examining, interpretation is that the digital currency from the 1st limitation is intended.  However, Applicant is requested to clarify multiple other recitations of “currency” in claim 52, 53 and 55.  
   
   Dependent claims 53-55 are similarly rejected because they do not cure the deficiencies of claim 52. 

   Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-55 are rejected under 35 U.S.C. 101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) that is not integrated into a practical application and that does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   

Step 1 
Claims 38 and 52 are directed to a process, which is a statutory category of invention.  (Step 1: yes).
   Claim 38 is considered representative of the applicant’s invention.

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
     wherein the currency is a…currency and has a value associated with a value of a financial product selected from the group consisting of a commodity money and an exchange-traded fund (ETF), wherein the financial product has a value associated with an underlying commodity,  the method comprising the steps of:
     purchasing a first amount of the financial product in response to an exchange into a first amount of currency, wherein the value of the first amount of the financial product is equivalent to the value of the exchange into the first amount of currency, and crediting a consumer of the exchange with the first amount of currency on a…indication owned by the user;
    selling a second amount of the financial product in response to an exchange out of a
second amount of currency, wherein the value of the second amount of the financial product is equivalent to the value of exchange out of the second amount of currency;
      making a general bookkeeping entry into a ledger representative of a transfer of
ownership of a third amount of currency when the third amount of currency is used to purchase goods or services, and wherein there is no corresponding purchase or sale of a third amount of the financial product; and
     wherein upon exchange into the currency, the system or exchange owns the purchased financial product and retains ownership until an exchange out of the currency is made and the financial product is sold.

    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes commercial interaction (e.g., purchasing and selling financial products, recording purchases).  The recitation of electronic or digital (currency or indication) does not preclude the recitation of an abstract idea. (Step 2A Prong 1: yes)   

 Step 2A Prong 2
   Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) are directed does not include additional elements that integrate the abstract idea into a practical application or amount to significantly more (an inventive concept) than the judicial exception (abstract idea).  This judicial exception is not integrated into a practical application because no additional elements are recited that are indicative of integration into a practical application or that are sufficient to amount to significantly more than the judicial exception.  The claim recites digital as referencing a currency and electronic/digital as describes an indication, which of itself generally links the use of the judicial exception to a particular technological environment, as electronic or digital is indicative of use of computer technology (MPEP 2106.05(h)).  (Step 2A Prong 2: No).    



Step 2B
   Under step 2B, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea.  Here, the recited additional elements when considered separately and as an ordered combination, do not amount to an inventive concept, since, as stated above in step 2A Prong 2 analysis, the claims are simply using these additional elements generally link the use of the judicial exception to a particular technological environment. (MPEP 2106.05(h)).  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the abstract idea because they do not meaningfully limit practice of the abstract idea.   (Step 2B: No)  
  
   Similar arguments are applicable to independent claim 52, as limitations are similar to limitations of claim 38. 
Dependent claims 39-51 and 53-55, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.    
     Dependent claims 39-51 further define the abstract idea that is present in independent claim 38 – claims 39, 40, 43, 44, 45 further describe a currency as presented in claim 38; claims 41, 42, 46, 47, 48, 49, 50, 51 further describes a financial product as presented in claim 38.
   Dependent claim 43 recites an additional element – digital (as relates to currency) for which arguments as from claim 38 are applicable.  Dependent claim 44 recites an additional element – blockchain technology – which describes a database technology wherein data is stored and is used to implement the abstract idea (MPEP 2106.05(f)).  When considered both individually and in combination, these additional elements do not add any additional element or subject matter that integrates the abstract idea into a practical application or results in something significantly more than the abstract idea that would result in the claims being directed to patent eligible subject matter.
    Dependent claims 53-55 further define the abstract idea that is present in independent claim 52 – claims 53 further describes ledger of a transfer of currency as presented in claim 52; claim 54 further describes a financial product as presented in claim 52; and claim 55 further describes a transaction – selling a financial product as presented n claim 52.
   In sum, these dependent claims - 39-51 and 53-55 – when considered both individually and in combination, do not add any additional element or subject matter that integrates the abstract idea into a practical application or results in something significantly more than the abstract idea that would result in the claims being directed to patent eligible subject matter.
   For the reasons stated above, claims 38-55 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 39, 41-43 and 46-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. 2012/0239543) in view of Lennane et al. (U.S. 2005/0192888).   
     Re claim 38:  Ryan shows a method of using a system or exchange to distribute a currency:
      wherein the currency is a digital currency and has a value associated with a value of a financial product selected from the group consisting of a commodity money and an exchange-traded fund (ETF) ( para 15 (invention provides for an electronic currency…the electronic currency is provided as shares of a commodity-based exchange traded fund (ETF)), para 22 …electronic currency unit of commodity based ETF - Units or shares of the commodity-based ETF can function as an alternative electronic currency…), 
   wherein the financial product has a value associated with an underlying commodity (paras 16, 31 (…commodity-based ETF will use…stocks of companies that derive their income from commodities as an underlying asset.),
     the method comprising the steps of:
     purchasing a first amount of the financial product in response to an exchange into a first amount of currency, wherein the value of the first amount of the financial product is equivalent to the value of the exchange into the first amount of currency, and crediting a consumer of the exchange with the first amount of currency on a electronic/digital indication owned by the user
(para 24, purchasing fund (financial product) share with fiat currency, where value is determined based on real value of the fiat currency and crediting to user account based on real value of fit currency or currencies exchanged, where the account is in an account database (para 22));
    selling a second amount of the financial product in response to an exchange out of a second amount of currency, wherein the value of the second amount of the financial product is equivalent to the value of exchange out of the second amount of currency
(para 25, sell an amount of shares of a fund (financial product) in exchange for an amount of fiat currency); 
    making a general bookkeeping entry into a ledger representative of a transfer of ownership of a third amount of currency when the third amount of currency is used to purchase goods or services, and wherein there is no corresponding purchase or sale of a third amount of the financial product; 
(para 15 (Payments of units or shares can be made from one account holder directly to another account holder for goods and services without exchanging any currencies) and para 33 showing purchase of goods using an amount of shares (the currency) and accounts being updated to record the information, where the purchase does not include any purchase or sale of a financial product).  
   Ryan does not expressly show wherein upon exchange into the currency, the system or exchange owns the purchased financial product and retains ownership until an exchange out of the currency is made and the financial product is sold.
   Lennane shows wherein upon exchange into the currency, the system or exchange owns the purchased financial product and retains ownership until an exchange out of the currency is made and the financial product is sold (abstract, para 23, 117, 127, showing trading exchange holding all money and securities for trading and settling transactions).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the exchange using electronic currency of Ray by the process of Lennane that settles trading transactions.  One of ordinary skill would have been motivated to make the modification to provide for rapid transaction settlement.
   Re claim 39:  Ryan further shows wherein a unit of currency is equal to a fraction of a unit of the financial product (para 22 – units of a commodity based ETF used as a payment currency may correspond to shares or partial shares). 
    Re claim 41:  Ryan further shows wherein the financial product has a unit value, and the unit value of the financial product fluctuates (para 265, showing where a unit value (a share value) of a fund changes).  
   Re claim 42: Ryan further shows wherein the financial product is a either a single commodity money or a single commodity ETF (para 16, …commodity-based ETF includes investments in the following: precious metals (e.g., gold, silver, platinum), interpreted as a single commodity), wherein the financial product has a value associated with a single underlying commodity (para 15, showing electronic currency), said currency having a value associated with an exchange-traded fund (ETF),where Examiner interprets  the currency as the shares of the ETF (which is interpreted as single commodity money )),  wherein the ETF has a value associated with an underlying commodity (paras 16, 31 (…commodity-based ETF will use…stocks of companies that derive their income from commodities as an underlying asset.). 
   Re claim 43: Ryan further shows wherein the currency is a digital currency (para 15 (invention provide for an electronic currency…the electronic currency is provided as shares of a commodity-based exchange traded fund (ETF), para 22, electronic currency unit of commodity based ETF - Units or shares of the commodity-based ETF can function as an alternative electronic currency for use in domestic and international transactions).
   Re claim 46: Ryan further shows wherein the ETF is a precious metal ETF (para 16, …commodity-based ETF includes investments in the following: precious metals (e.g., gold, silver, platinum)).
   Re claim 47:  Ryan further shows wherein the ETF is not a precious metal ETF ((para 15, showing ETF could be of agricultural products).
   Re claim 48:  Ryan shows wherein the ETF is an oil ETF, and wherein the underlying commodity is oil (para 16, showing ETF of oil where commodity is oil - underlying investments are in oil – i.e., commodity-based ETF includes investments in…energy (e.g., heating oil, crude, natural gas) and para 31 - … the commodity-based ETF will use…or stocks of companies that derive their income from commodities as an underlying asset).
    Re claim 49:   Ryan further shows wherein the commodity money is a precious metal commodity money (para 16, showing ETF investing in precious metals).
    Re claim 50:   Ryan further shows wherein the precious metal commodity money is selected from the group of commodity monies comprising platinum commodity monies, gold commodity monies, silver commodity monies, and copper commodity monies (para 16, showing example of precious metal – gold, silver).
   Re claim 51:  Ryan further shows wherein the commodity money is not a precious metal commodity money (para 15, showing ETF could be of agricultural products).
   Re claim 52:  Ryan shows a method of using a system or exchange to distribute a currency:
    wherein the currency is a digital currency and has a value associated with a value of a financial product selected from the group consisting of a commodity money and an exchange-traded fund (ETF) ( para 15 (invention provides for an electronic currency…the electronic currency is provided as shares of a commodity-based exchange traded fund (ETF)), para 22 …electronic currency unit of commodity based ETF - Units or shares of the commodity-based ETF can function as an alternative electronic currency…), 
   wherein the financial product has a value associated with an underlying commodity (paras 16, 31 (…commodity-based ETF will use…stocks of companies that derive their income from commodities as an underlying asset.),
    the method comprising the steps of:
        purchasing a first amount of the financial product in response to an exchange into a first amount of currency, wherein the value of the first amount of the financial product is equivalent to the value of the exchange into the first amount of currency, and crediting a first consumer of the exchange with the first amount of currency on a electronic/digital indication owned by the first consumer (para 24, purchasing fund (financial product) share with fiat currency, where value is determined based on real value of the fiat currency and crediting to user account based on real value of fit currency or currencies exchanged, where the account is in an account database (para 22));    
   making a general bookkeeping entry into a ledger representative of a transfer of
ownership of a second amount of currency when the second amount of currency is transferred to a second consumer of the system or exchange and crediting the second consumer of the exchange with the amount of currency on a electronic/digital indication owned the second user, and wherein there is no corresponding purchase or sale of a second amount of the financial product 
(para 15 (Payments of units or shares can be made from one account holder directly to another account holder for goods and services without exchanging any currencies) and para 33 showing purchase of goods using an amount of shares (the currency) and accounts being updated to record the information, where the purchase does not include any purchase or sale of a financial product).  
   Ryan does not expressly show wherein upon exchange into the currency, the system or exchange owns the purchased financial product and retains ownership until an exchange out of the currency is made and the financial product is sold.
   Lennane shows wherein upon exchange into the currency, the system or exchange owns the purchased financial product and retains ownership until an exchange out of the currency is made and the financial product is sold (abstract, para 23, 117, 127, showing trading exchange holding all money and securities for trading and settling transactions).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the exchange using electronic currency of Ray by the process of Lennane that settles trading transactions.  One of ordinary skill would have been motivated to make the modification to provide for rapid transaction settlement.
   Re claim 53: Ryan further shows wherein the step of making a general
bookkeeping entry into a ledger representative of a transfer of ownership of a second amount of currency is performed in response to a purchase of goods or services by the first consumer of the system or exchange (para 15 (Payments of units or shares can be made from one account holder directly to another account holder for goods and services without exchanging any currencies) and para 33 showing purchase of goods using an amount of shares (the currency) and accounts being updated to record the information).
   Re claim 54: Ryan further shows wherein the financial product is a either a single 
commodity money or a single commodity ETF (para 16, …commodity-based ETF includes investments in the following: precious metals (e.g., gold, silver, platinum), interpreted as a single commodity), wherein the financial product has a value associated with a single underlying commodity (para 15, showing electronic currency), said currency having a value associated with an exchange-traded fund (ETF),where Examiner interprets  the currency as the shares of the ETF (which is interpreted as single commodity money )),  wherein the financial product ETF has a value associated with a single underlying commodity (paras 16, 31 (…commodity-based ETF will use…stocks of companies that derive their income from commodities as an underlying asset, where the underlying commodities incorporates a single commodity with which value is associated). 
   Re claim 55: Ryan further shows the step of selling a third amount of the financial product in response to an exchange out of a third amount of currency, wherein the value of the third amount of the financial product is equivalent to the value of exchange out of the third amount of currency (para 25, sell an amount of shares of a fund (financial product) in exchange for an amount of fiat currency).  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Lennane and further in view of Spirgel et al. (U.S. 2007/0179874).
   Re claim 40: Ryan in view of Lennane shows the method of using a system or exchange to distribute a currency as in claim 38.  
   Ryan further shows wherein the currency comprises at least one unit (para 22 – units of a commodity based ETF used as a payment currency may correspond to shares…). 
   Ryan and Lennane do not expressly show wherein each of the at least one unit has a unique identifier.
   Spirgel shows currency having serial number identifiers (para 24, which can include foreign currency…which may be individually identified and tracked by the serial number(s)).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the exchange using electronic currency of Ray and the process of Lennane that settles trading transactions by the identification of currency in Spirgel in order to keep track of individual units as may be desired by a user (Spirgel, para 24).       
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Lennane and further in view of Kim (U.S. 20190333149). 
   Re claim 44:  Ryan in view of Lennane shows the method of claim 43.
   Ryan and Lennane do not expressly show but Kim shows wherein the currency is stored using block chain technology (para 38, 56, showing using blockchain to manage transactions with currency from wallets(accounts)).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the exchange using electronic currency of Ray and the process of Lennane that settles trading transactions by the use of blockchain in Kim in order to manage currency in a way that prevents modifications to any transactions involving the currency (Kim, abstract).   
   Re claim 45:  Ryan in view of Lennane and further in view of Kim shows the method of claim 44.
   Ryan further shows wherein the currency is not created through mining (para 22, showing payment currency corresponding to shares of basket of commodities). 
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696